DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim 1 recites the term “patient.” For the purposes of examination under prior art, the term “patient” is not understood to be limited to adult humans but may also include children and small animals such as mice, rats, dogs, or cats.
Claim 1 is drawn to a method of preventing or treating pulmonary chronic graft rejection in single lung transplanted patients. The method entails administering inhaled cyclosporine. The examiner takes the position that prior art in which both inhaled cyclosporine and additional agents are administered to the patient, and pulmonary chronic graft rejection is prevented or treated is understood to meet this claim limitation. This is the case even in the absence of evidence that it is the inhaled cyclosporine, as opposed to the additional agents, that are doing the prevention and treating.
The examiner has included an additional rejection on the grounds of 35 U.S.C. 112(a) has been set forth. In this ground of rejection, the examiner has interpreted the term “patient” is examined as if it refers only to adult humans with a body weight normal for adult humans. The examiner has also proceeded in this rejection as if the claims require that it is the inhaled cyclosporine that is preventing or treating the pulmonary chronic graft rejection. As such, the claim interpretation used by the examiner for the rejection under 35 U.S.C. 112(a) differs from the claim interpretation used by the examiner in the prior art rejections.
For the purposes of examination under prior art, the examiner understands that the term “nebulization time” refers to the time it takes for the dose volume to be nebulized. A method in which a 2 mL dose is nebulized for 5 minutes, but at the end of that 5 minutes, 1.25 mL of the dose has yet to be nebulized and administered is not understood to be indicative of a 5 minute nebulization time because the full dose has not been nebulized in 5 minutes.
As these claim interpretations are newly applied, the examiner has made this office action NON-FINAL.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 11, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129) and Corcoran (Advanced Drug Delivery Reviews, Vol. 58, 2006, pages 1119-1127).
For the purposes of all prior art rejections, the examiner will interpret the term “patient” to refer to an organism who has received single lung transplant. The organism may be an adult human, a human child, or a non-human organism such as a mouse or a rat. Also, a method in which multiple agents are being administered to a patient including but not limited to inhaled prior art in which both inhaled cyclosporine and additional agents are administered to the patient, and pulmonary chronic graft rejection is prevented or treated is understood to meet this claim limitation. This is the case even in the absence of evidence that it is the inhaled cyclosporine, as opposed to the additional agents, that are doing the prevention and treating.
Groves et al. (hereafter referred to as Groves) is drawn to inhaled cyclosporine in lung transplant recipients, as of Groves, page 31, title and abstract. Groves teaches administration of a liquid aerosol of cyclosporine, as of Groves, page 32, left column, bottom paragraph. Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.” Groves is drawn to prevention of bronchiolitis obliterans, as of Groves, page 38, left column, last paragraph above “acknowledgements” section, wherein prevention of bronchiolitis obliterans is understood to be indicative of prevention of chronic graft rejection. Groves appears to teach improved lung function for patients receiving the cyclosporine as opposed to the placebo in single lung transplanted patients, as of Groves, at least on page 34, Tables 2 and 3.
Groves does not teach liposomal cyclosporine.
Behr et al. (hereafter referred to as Behr) is drawn to administration of liposomal cyclosporine A by inhalation to patients after lung transplantation, as of Behr, page 121, title and abstract. Behr teaches single lung transplanted patients, as of Behr, “Results” section of abstract on page 121. Behr teaches that inhalation of the study medications (i.e. liposomal cyclosporine) was well tolerated, and led to only minor but statistically significant changes in lung function, as of Behr, page 121, results section of abstract. Behr teaches administration of prednisone, tacrolimus, and mycophenolate mofetil, as of Behr, page 123, right column, paragraph entitled “Patient Characteristics.”
Behr is not anticipatory because there is no evidence in Behr that the inhaled cyclosporine actually prevents or treats pulmonary chronic graft rejection in single lung transplanted patients.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted liposomal cyclosporine, as of Behr, in place of non-liposomal cyclosporine, as of Groves. Both liposomal and non-liposomal cyclosporine are known to be useful for administration via aerosol to patients who have undergone single lung transplantation, as this is taught by Behr and Groves. As such, the skilled artisan would have been motivated to have substituted liposomal cyclosporine, as of Behr, in place of non-liposomal cyclosporine, as of Groves, for predictable administration to a patient who has gone through a single lung transplant for predictable prevention of bronchiolitis obliterans syndrome with a reasonable expectation of success. The simple substitution of one known element (liposomal cyclosporine for inhalation, as of Behr) in place of another (non-liposomal cyclosporine for inhalation, as of Groves) to achieve predictable results (prevention of pulmonary chronic graft rejection) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, Behr teaches 4.8 mg of cyclosporine A per mL, as of Behr, page 124, left column, first paragraph in results section. This is in the range of 1 to 5 mg/mL.
As to claim 1, Behr teaches a dose of 2 mL in one embodiment, as of page 122, left column, last three lines above “Materials and Methods” section. This is understood to be a 2 mL unit dose volume, which is in the range of 1 to 3 mL.
For the purposes of this rejection, the examiner takes the skilled artisan would not have actually expected the dosage of Behr to have prevented or treated pulmonary chronic graft rejection in a single lung transplanted patient, and that the dosage of Groves exceeds the required dosage.
Corcoran is drawn to inhaled delivery of aerosolized cyclosporine, as of Corcoran, page 1119, title and abstract. Use of inhaled cyclosporine for lung transplant patients is taught as of Corcoran, paragraph 1120, right column. Corcoran suggests that the amount of cyclosporine be delivered based upon body weight, as of Corcoran, page 1122, left column, second paragraph, wherein value of 3 mg/kg and 5 mg/kg are suggested for aerosol administration. Elsewhere in the document, Corcoran suggests a 300 mg dose, as of Corcoran, page 1121, left column.
It would have been prima facie obvious for one of ordinary skill in the art to have optimized the dosage of cyclosporine based upon the body weight of the organism to whom the cyclosporine is being delivered. Groves teaches 100-300 mg of cyclosporine, as of Groves, page 32, left column, bottom paragraph. However, Corcoran suggests that the amount of cyclosporine should be optimized based upon body weight. As such, the skilled artisan would have been motivated to have decreased the amount of cyclosporine administered by Groves in the case of a patient with a low body weight such as a small non-human animal (e.g. mouse, rat, dog, cat etc.) in order to have provided an appropriate dose to said non-human patient to have predictably maximized benefit and minimized side effects with a reasonable expectation of success.
As to claim 2, Behr teaches a liposomal formulation, as of Behr, page 121, title and abstract.
As to claim 3, Behr teaches once or twice daily dosing as of page 121, “Conclusions” section of abstract.
As to claim 4, Behr teaches 4.8 mg of cyclosporine A per mL, as of Behr, page 124, left column, first paragraph in results section. This appears slightly higher than the required “about 4 mg/mL.” This is not the same as the required “about 4 mg/mL” but is close. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), first paragraph in section. Additionally, generally differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, applicant has presented various arguments regarding criticality; however, the arguments presented by applicant do not appear to attest to the criticality of the relatively small difference between the 4.8 mg/mL taught by Behr and the “about 4 mg/mL” recited by the instant claims. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
As to claim 5, Behr teaches a dose of 2 mL in one embodiment, as of page 122, left column, last three lines above “Materials and Methods” section. This is understood to be a 2 mL unit dose volume. Behr also teaches a 4 mL volume as of page 122, right column, bottom paragraph. The 2 mL and 4 mL values overlap with the claimed value of 2.5 mL. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I). 
As to claim 6, Behr teaches an “eFlow®” nebulizer, as of Behr, page 121, “conclusions” section of abstract. This is understood to read on the required nebulizer because it is the same nebulizer as disclosed in the instant specification e.g. at page 5 line 27.
As to claim 11, Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.”
As to claim 13, Groves also teaches administration of tacrolimus, azathioprine, and prednisone in addition to cyclosporine aerosol, as of Groves, page 32, right column, section entitled “Clinical management.” This is understood to read on the additional requirements of this claim.
As to claim 14, Groves is drawn to prevention of bronchiolitis obliterans, as of Groves, page 38, left column, last paragraph above “acknowledgements” section.
As to claim 15, Groves teaches that chronic rejection is understood to be a loss of FEV1 of 20% or greater, as of Groves, page 31, right column, and onto page 32.
As to claim 16, Groves teaches chronic obstructive pulmonary disease, emphysema, and idiopathic pulmonary fibrosis (abbreviated as “IPF”) as of page 33, Table 1, section entitled “Diagnosis.”
As to claim 17, Groves teaches idiopathic pulmonary fibrosis (abbreviated as “IPF”) as of page 33, Table 1, section entitled “Diagnosis.”
As to claim 19, Behr teaches the following as of table 2 on page 123, reproduced below.

    PNG
    media_image1.png
    507
    729
    media_image1.png
    Greyscale

While the mean nebulization time of 11.4 minutes is higher than the about 10 minutes required by the instant claims, the standard deviation of 1.9 minutes appears to indicate some overlap in nebulization time between the teachings of Behr and the claimed invention. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
The examiner has decided not to reject claim 20 on this ground of rejection. This is because Behr teaches a nebulization time with a mean of 11.0 minutes, and Behr is drawn to administering a quantity of cyclosporine that is of the same order of magnitude as that of the instant claims. In contrast, the instant claims require a nebulization time that is not more than 5 minutes. The skilled artisan would have been aware that there are benefits to reduced nebulization time; mainly, that a reduced nebulization time would have had significant effects for patient convenience. Nevertheless, there would have been no reasonable expectation that the method of Behr could have been successfully modified to have achieved a nebulization time that is reduced by 50%. Reduction in nebulization time is a beneficial property that may be difficult to achieve, and the evidence appears to indicate that Behr did not achieve a nebulization time as short as 5 minutes; as such, the claims are not rejected over this combination of references.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129) and Corcoran (Advanced Drug Delivery Reviews, Vol. 58, 2006, pages 1119-1127), the combination further in view of Howard et al. (Current Respiratory Medicine Reviews, Vol. 10 No. 1, March 2014, 20 printed pages).
Groves is drawn to administration of aerosol cyclosporine to patients who have undergone a single lung transplantation. Behr is drawn to administration of aerosol liposomal cyclosporine. See the rejection above over Groves in view of Behr.
None of the above references teach the required features of the inhaler.
Howard et al. (hereafter referred to as Howard) is drawn to electronic monitoring of adherence to inhaled medication, specifically for asthma as of Howard, page 1, title and abstract. Howard reviews the advantages and limitations of various devices, as of Howard, page 11, Table 1, reproduced below.

    PNG
    media_image2.png
    754
    1204
    media_image2.png
    Greyscale

Howard does not teach cyclosporine A or the required patient population.
It would have been prima facie obvious for one of ordinary skill in the art to have used the devices of Howard with the medications of Groves and Behr. All of Groves and Behr are drawn to formulations for administration by inhalation. The devices of Howard are drawn to detecting adherence to inhaled medication. As such, the skilled artisan would have been motivated to have used the devices of Howard in order to have predictably measured patient adherence in the methods of Groves and Behr with a reasonable expectation of success. This would have been predictably useful in predictably determining whether the patient is benefiting from the medication with a reasonable expectation of success.
The examiner notes that Howard teaches asthma in the title. This differs from the diseases of Groves and Behr, which are drawn to preventing or treating graft rejection in a single lung transplanted patient. Nevertheless, the devices and methods of Howard appear to be applicable to medications to be administered by inhalation generically, as Howard teaches inhalers or device to be used with inhalers. As such, the devices and methods of Howard appear to be useful for administration of medication by inhalation, which is applicable to both the methods of Groves and Behr, as well as the method of the claimed invention.
As to claim 7, the majority of the devices of Howard measure date and time of administration, as of Howard, Table 1, reproduced above. Howard additionally teaches measuring of duration of administration in order to detect “dose dumping” (e.g. administration of too much of the dose at once), as of Howard, page 3, top paragraph on right.
As to claims 8-9, Howard teaches an adherence rate of 77%, as of Howard, page 3, left column, first paragraph in “relevant literature section. This is understood to read on the requirement that the formulation is inhaled as intended in over 65% and over 75% of the time.
As to claim 10, these claims recite that the inhaler is to produce a signal upon insufficient patient adherence. Howard teaches an LED display that shows feedback on adherence, as of Howard, page 4, right column, second paragraph. While Howard does not teach a percentage data at which adherence feedback is displayed, the skilled artisan would have been motivated to have optimized this percentage in view of Howard, page 2, left column, first two paragraphs. In this portion of the text, Howard teaches that poor adherence results in greater symptoms and possibly death. As such, a clinician would have been motivated to have optimized the level of adherence to notify the patient to the level at which said clinician believes that the patient is at risk. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of an electronic monitoring system on an inhaler are taught by Howard, as such, the skilled artisan would have been motivated to have optimized the level of non-adherence needed to provide a notification.


Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) in view of Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129) and Corcoran (Advanced Drug Delivery Reviews, Vol. 58, 2006, pages 1119-1127), the combination further in view of Iacono (US 2002/0006901 A1).
Groves is drawn to administration of aerosol cyclosporine to patients who have undergone a single lung transplantation. Behr is drawn to administration of aerosol liposomal cyclosporine. See the rejection above over Groves in view of Behr.
None of the above references teach that the dose of immunosuppressive agents (other than inhaled cyclosporine) is lower than the dose used in standard immunosuppressive therapy after lung transplantation.
Iacono is drawn to inhaled cyclosporine to be administered to patients after lung transplantation, as of Iacono, title and abstract. The lung transplantation may be single lung transplantation, as of Iacono, paragraph 0056. Iacono teaches the following, as of paragraph 0084, reproduced below.

    PNG
    media_image3.png
    492
    466
    media_image3.png
    Greyscale

The above-reproduced paragraph is understood to teach that the maintenance doses of prednisone and/or tacrolimus, which are drugs normally given to patients who have undergone a lung transplant, may be reduced due to the inhaled cyclosporine.
Iacono does not teach that the inhaled cyclosporine is liposomal.
It would have been prima facie obvious for one of ordinary skill in the art to have reduced the dosage of prednisone and/or tacrolimus as part of the immunosuppressive therapy that is administered along with the liposomal cyclosporine of Groves in view of Behr. Groves in view of Behr teach administration of aerosolized liposomal cyclosporine, and teach administration of standard of care medications such as prednisone and tacrolimus in addition to the aerosolized liposomal cyclosporine. However, Iacono teaches that the prednisone and/or tacrolimus dose can be reduced when co-administered with aerosolized cyclosporine. As such, the skilled artisan would have been motivated to have reduced the dosage of prednisone and/or tacrolimus in single lung transplant patients undergoing administration of aerosolized liposomal cyclosporine in order to have predictably prevented graft rejection with minimized side effects from the administered medicine with a reasonable expectation of success.
As to claim 18, Iacono teaches that the additional agents are administered orally, as of Iacono, paragraph 0084, reproduced above.

Response to Arguments Regarding Obviousness Rejection
Applicant provided arguments in applicant’s response regarding the previously applied obviousness rejections. These arguments will be addressed below.
As an initial matter, the examiner notes that the instant claims recite a concentration range and volume range of cyclosporine, as of claim 1. The minimum concentration is 1 mg/mL, and the minimum volume is 1 mL; as such, this results in a mass of administered cyclosporine of 1 mg. The maximum concentration of cyclosporine is 5 mg/mL, and the maximum volume is 3 mL; as such, this results in a mass of administered cyclosporine of 15 mg. As such, the instant claims are drawn to administering between 1 mg and 15 mg cyclosporine per dose.
In applicant’s response, page 8, last full paragraph, applicant notes that Groves teaches a 100 mg to 300 mg cyclosporine dose.
The examiner takes the position that the dosage of Groves is indeed significantly higher than the dosage recited by the instant claims. Nevertheless, even if, purely en arguendo, the skilled artisan would have looked to Groves for an appropriate dosage for an adult human patient, there would have been no expectation that the dosage of Groves would have been appropriate for a patient of a much lower body weight, such as a human child, dog, cat, mouse, or rat. This is because Corcoran indicates that the dosage should be scaled as mg/kg, i.e. mg of drug per kg of body weight. As such, the skilled artisan would have been motivated to have administered a smaller amount of drug to a patient with a lower body weight. Therefore, in view of the teachings of Corcoran, while the skilled artisan may not have been motivated to have administered a dose as low as 1-15 mg/kg cyclosporine to an adult human patient, the skilled artisan may have been motivated to have administered such a low dose to a child or non-human small animal. As such, the skilled artisan would have been motivated to have reduced the dosage of Groves for patients with a lower mass.
With regard to Behr, applicant argues the following on page 10, relevant text reproduced below.

    PNG
    media_image4.png
    85
    637
    media_image4.png
    Greyscale

Additional arguments supporting this position are presented elsewhere in page 10, as well as page 11 and the top of page 12.
This is not persuasive. The skilled artisan would have expected that a 2 mg dose of cyclosporine A would have been successful in a patient whose body weight is much lower than that of an adult human. The reason for this is because Corcoran teaches that cyclosporine dose should be scaled based upon body weight.
The examiner also notes that in the method of Behr, the patients were receiving prednisone, tacrolimus, and mycophenolate mofetil or sirolimus, as of Behr, page 123, right column, paragraph entitled “Patient characteristics.” As such, a method in which a single lung transplanted patient received prednisone, tacrolimus, mycophenolate mofetil, and inhaled cyclosporine and had experienced prevention or treatment of pulmonary chronic graft rejection would be understood to meet the claimed requirements. This would have been the case even if the prevention and treatment of pulmonary chronic graft rejection were caused by the prednisone, tacrolimus, or mycophenolate mofetil and there was no evidence that the prevention and treatment of chronic graft rejection was caused by the cyclosporine. This is because the prior art method entails administration of cyclosporine via inhalation and prevention and treatment of pulmonary chronic graft rejection, but there is no requirement that the inhaled cyclosporine actually cause the prevention and treatment of chronic graft rejection. See the section above entitled “Claim Interpretation.”
With that being said, the examiner takes the position it may be accurate that the low dose of inhaled cyclosporine of Behr, when administered to an adult human patient who has had a single lung transplant, may not have a therapeutic effect over and above the other drugs being received by such patients. Nevertheless, this is insufficient to overcome the applied rejection because a) the claims are not limited to adult human patients, and b) the claims do not require that the inhaled cyclosporine has an additional therapeutic effect over and above the other drugs being taken by the patient provided that the other drugs being taken by the patient are also therapeutically effective at treating or preventing chronic graft rejection.
The examiner has set forth a rejection on the grounds of lack of enablement below that proceeds under the assumption that the term “patient” refers to an adult human patient of a body weight ordinarily found in an adult human. This interpretation of the term “patient” differs from the interpretation of the term “patient” used by the examiner in the obviousness rejection set forth above.


Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering cyclosporine at the recited concentration and volume, does not reasonably provide enablement for preventing or treating pulmonary chronic graft rejection in a single lung transplanted patient when cyclosporine is administered at that concentration.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
For the purposes of this rejection only, the examiner understands the term “patient” as in claim 1 to refer to an adult human patient. For the purposes of this rejection only, the term “patient” is understood to exclude a small mammal such as a mouse or a rat. For the purposes of this rejection, claim 1 is also interpreted such that it is required that the inhaled cyclosporine actually have a therapeutic effect for preventing or treating pulmonary graft rejection in single lung transplanted patients over and above the other drugs being taken by such patients for the purposes of preventing or treating pulmonary graft rejection. This claim interpretation differs from the claim interpretation provided by the examiner in the obviousness rejection.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to a method of administering cyclosporine via inhalation to prevent or treat pulmonary chronic graft rejection in single lung transplanted patients. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art.
Prior to explaining the prior art, the examiner has provided the following explanation regarding the claimed invention. The instant claims recite a concentration range and volume range of cyclosporine, as of claim 1. The minimum concentration is 1 mg/mL, and the minimum volume is 1 mL; as such, this results in a mass of administered cyclosporine of 1 mg. The maximum concentration of cyclosporine is 5 mg/mL, and the maximum volume is 3 mL; as such, this results in a mass of administered cyclosporine of 15 mg.
As illustrative of the state of the art, the examiner cites Groves et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 23 No. 10, 2010, pages 31-39) Behr et al. (Journal of Aerosol Medicine and Pulmonary Drug Delivery, Vol. 22, No. 2, 2009, pages 121-129), and lacono (US 2002/0006901 A1). All of these references were cited previously in the prosecution history of the instant application. The examiner also cites Corcoran (Advanced Drug Delivery Reviews, Vol. 58, 2006, pages 1119-1127) and Niven (Advanced Drug Delivery Reviews, Vol. 63, 2011, pages 88-109), which are newly cited.
Groves et al. (hereafter referred to as Groves) is drawn to inhaled cyclosporine in lung transplant recipients, as of Groves, page 31, title and abstract. Groves teaches administration of a liquid aerosol of cyclosporine, as of Groves, page 32, left column, bottom paragraph. 
Iacono teaches administration of aerosolized cyclosporine, as of Iacono, title. The aerosolized cyclosporine may be used to prevent graft rejection in lung transplant patients, as of Iacono, first sentence of abstract. The administered cyclosporine may be in a liquid form, as of Iacono, end of paragraph 0037. The lung transplanted patient may have undergone a single lung transplant, as of Iacono, paragraph 0056.
Iacono provides substantial teachings regarding the amount of cyclosporine that is actually needed to be administered. See e.g. paragraph 0025 of Iacono, reproduced below.

    PNG
    media_image5.png
    136
    402
    media_image5.png
    Greyscale

As such, Iacono suggests 300 mg as most desired dose and 100 mg as the minimum dose. A similar dose is suggested by Groves, as Groves suggests a minimum dose of 100 mg of cyclosporine as of page 32, left column, bottom paragraph. 100 mg is 6.67 times the recited maximum dose of 15 mg, and 300 mg is 20 times the recited maximum dose of 15 mg. As such, Iacono contemplates doses of cyclosporine that are close to an order of magnitude larger than the claimed dose. That the doses of Iacono were successful does not provide predictability that the recited doses, which are over an order of magnitude lower than those of Iacono, would have been reasonably successful without undue experimentation.
Corcoran is drawn to inhaled delivery of aerosolized cyclosporine, as of Corcoran, page 1119, title and abstract. Corcoran teaches that the nominative dose added the nebulizer for delivery of cyclosporine is 300 mg, as of Corcoran, page 1121, left column, top paragraph. Niven is also drawn to using inhaled cyclosporine for treatment of chronic rejection after lung transplant, as of Niven, page 88, title and abstract. Niven teaches 300 mg of cyclosporine as the dose to be delivered, as of Niven, page 90, left column, bottom paragraph. As such, Corcoran and Niven further support the position of Iacono and Groves that the dosage of cyclosporine via inhalation that would have been given to an adult human patient would have been close to 300 mg cyclosporine. This is over an order of magnitude greater than the maximum dose recited by the instant claims.
Behr et al. (hereafter referred to as Behr) is drawn to administration of liposomal cyclosporine A by inhalation to patients after lung transplantation, as of Behr, page 121, title and abstract. Behr teaches single lung transplanted patients, as of Behr, “Results” section of abstract on page 121. Behr teaches that inhalation of the study medications (i.e. liposomal cyclosporine) was well tolerated, and led to only minor but statistically significant changes in lung function, as of Behr, page 121, results section of abstract. 
Behr is drawn to lung deposition of liposomal cyclosporine at doses of 10 mg and 20 mg, as of Behr, page 121, Methods section of abstract. The 10 mg dose is within the claimed range, and the 20 mg dose is slightly higher than the claimed range. However, the teachings of Behr do not provide evidence that the method of Behr would have predictably prevented or treated pulmonary chronic graft rejection at the dosages taught by Behr.
In fact, when Behr is read in view of Iacono, it appears that the skilled artisan would not have expected that the method of Behr of administering liposomal cyclosporine at doses of 10 mg and 20 mg would have been successful. This determination is made in view of at least Iacono, paragraph 0031, reproduced in part below.

    PNG
    media_image6.png
    165
    463
    media_image6.png
    Greyscale

The method of Behr, when administered to an adult human patient, appears to achieve levels of cyclosporine circulation well below what is desired by Iacono. This determination is made in view of Behr, page 127, Figure 5B, reproduced below.

    PNG
    media_image7.png
    682
    728
    media_image7.png
    Greyscale

The maximum circulating concentration may conceivable be considered to have been in the range of about 15-47 ng/mL, and it would have only stayed that high for a short period of time. When read in view of the teachings of Iacono, the skilled artisan would have expected that the method of Behr would have provided cyclosporine at blood concentrations well below what would have been necessary to have achieved a desired therapeutic effect. Therefore, the teachings of Behr, Iacono, Groves, Corcoran, and Niven, when read in combination, would appear to suggest that there would have been no expectation that aerosol administered cyclosporine in the recited concentration and volume would have predictably had a therapeutic effect without undue experimentation. 
		

The breadth of the claims (A)
Instant claim 1 is especially broad because
Claim 1 does not recite the administration of other ingredients that could have prevented or treated pulmonary chronic graft rejection;
Claim 1 does not recite that the formulation is liposomal;
Claim 1 does not recite the amount of times that the formulation is administered; and
Claim 1 does not recite additional pharmacokinetic parameters associated with administration.
It is the examiner’s understanding that these factors would have had a substantial effect on the therapeutic effectiveness of the composition.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	Applicant does provide working examples, as of at least page 22, Table 3, reproduced below.

    PNG
    media_image8.png
    272
    638
    media_image8.png
    Greyscale

To the best of the examiner’s understanding, the phrase “Standard of Care”, as used in the above-reproduced table, refers to oral administration of tacrolimus, prednisone, and mycophenolate mofetil, as of page 21 of the instant application, reproduced below.

    PNG
    media_image9.png
    181
    680
    media_image9.png
    Greyscale

Comparative testing does appear to indicate administration of low-dose liposomal cyclosporine in combination with the above three mentioned drugs results in prevention and treatment of pulmonary chronic graft rejection in single lung transplanted patients. See figure 2, reproduced below.

    PNG
    media_image10.png
    646
    846
    media_image10.png
    Greyscale

As such, the instant specification appears to indicate that such subject matter is enabled. Nevertheless, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. 

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used in their full scope to prevent or treat pulmonary chronic graft rejection in single lung transplanted patients as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.

	
Terminal Disclaimer
The terminal disclaimer filed on 5 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,857,198 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612